Citation Nr: 1515571	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-14 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a lung condition, to include asthma.

2.  Entitlement to service connection for keratosis of the whole body.

3.  Entitlement to service connection for melanoma with scars.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In January 2011, VA made a formal finding that the Veteran's complete service treatment records were unavailable.  In accordance with O'Hare v. Derwinski, 1 Vet. App. 365 (1991), a heightened duty now exists to assist the Veteran in the development of the case.

In November 2011, the Veteran was afforded an RO hearing.  A transcript of the proceeding is in the record.  The Veteran was also scheduled to appear at a hearing before a Veterans Law Judge in May 2014.  However, in April 2014, the Veteran "declined" the Board hearing and asked that his claim be reviewed.  Therefore, the Board considers his request for a Board hearing withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Medical opinions obtained to date are inadequate to decide the claim and additional opinions must be obtained on remand.   

The Veteran maintains that he developed a respiratory condition, melanoma and keratosis skin conditions as a result of exposure to the sun and Agent Orange while serving in Vietnam.  His personnel records reflect that he served in the Republic of Vietnam from January 1971 to December 1971.  As such, exposure to herbicides is presumed.  The Veteran's claims file does include an October 2011 statement from a private dermatologist which states that it was at least as likely as not that the Veteran's exposure to the sun and Agent Orange could have caused his diagnosed conditions of melanoma, multiple basal cell carcinomas and numerous actinic keratoses.  That opinion is speculative and provides no rationale in support of the conclusion.

In May 2011, the Veteran was afforded a VA contract examination where he was diagnosed with asthma.  However, the examination report did not contain an opinion on the etiology of the Veteran's diagnosed condition.  

In April 2013, the Veteran was again afforded a VA examination in which an examiner concluded that the Veteran had a lung condition "that has not been diagnosed fully."  The examiner further stated that x-ray findings are consistent with mild chronic obstructive pulmonary disease (COPD).  However, the examiner went on to state that the Veteran's pulmonary function tests were "completely normal," which the examiner stated was inconsistent with asthma.

The examiner concluded that it was less likely than not that the Veteran's claimed condition was incurred or caused by his claimed in-service injury, event or illness.  In support of this conclusion, the examiner noted that the Veteran had a respiratory condition prior to and after his active duty service, but not during service.  The examiner further stated that there was no indication that the Veteran had any exposures, including Agent Orange, that would have caused a respiratory condition.  While the VA examiner notes the Veteran's reports of having asthma prior to service, the Board is mindful that without service treatment records, the Veteran is presumed sound at enlistment and the burden is on the government to rebut that presumption.  Any medical opinion obtained must include sufficient findings to allow the Board to make a determination. 

As for the Veteran's claims seeking service connection for melanoma with scars and keratosis of the whole body, the May 2013 VA examiner concluded that it was less likely than not that either condition was proximately due to or the result of the Veteran's service-connected condition.  The examiner's opinion on these claims is also inadequate because the Veteran has not claimed skin conditions as secondary to any service-connected disability.  Further, the examiner stated without providing any supporting rationale that there was no indication that the Veteran had any exposures, including Agent Orange, that would have caused a skin condition.  

Thus, new examination and opinions must be conducted to determine the etiology of the Veteran's claimed conditions.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any currently diagnosed respiratory condition.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete history of his complaints of a respiratory disability, including any medical treatment.  Following a review of the record, and any necessary testing, the examiner should address the following inquiries:

(a)  Identify all current diagnoses related to the Veteran's respiratory system.  

(b)  Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that any respiratory disability existed prior to his entry onto active duty? 

(c)  If the answer is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting respiratory disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(d)  If the answer to either (b) or (c) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed respiratory disability had its onset in service, to include as due to exposure to Agent Orange?

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of his diagnosed melanoma and actinic keratoses.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete history related to his skin conditions, include any relevant treatment.  Following a review of the record, and any necessary testing, the examiner should address the following inquiry:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diagnosed melanoma or actinic keratoses had their clinical onset in service or are otherwise related to active duty?  The examiner should address the Veteran's reports of sun exposure during service, as well as conceded exposure to Agent Orange while serving in Vietnam.

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

4.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




